Title: To George Washington from Anthony Strother, 9 July 1755
From: Strother, Anthony
To: Washington, George



Sir.
Fred[e]r[icksburg] July 9th 1755

The extraordinary favour you have conferd on me and my Son, in procureing him a Commission on the establishment calls for our most gratefull Acknowledgments, which give me leave to assure you I shall ever retain a sense of. When I was at Alexandria I could not be informd for certain whether you were to go out, and indeed must own my Attention was so taken up with so unusuall a sight that I never once thought of applying to you for your interest, which neglect you have been too generous to resent.
Our friends here are all well, your sister Lewis has got another son—I wish you health and prosperity & am Sir Yr most obliged Humble servt

Anthony Strother

